Title: To Benjamin Franklin from John Allen, 24 May 1783
From: Allen, John
To: Franklin, Benjamin


          
            Sir
            Bordeaux May 24th. 1783
          
          I had the Honnor of writing the 29th. of Last Month to your Excellence, beging, you would be so good
            as to grant me a Register for the Brign Lovely Aglaé that I Purcheas’d at this Port,
            being without any Answer, I take the Liberty to request of your Excellence not to forget
            my just Demand, as my Brig is all Ready, and am only waiting for a favourable Answer,
            Which may be directed to Mr. Bondfield.
          I have the Honnor to be with Due Respect, your Excellence’s Most obeidient and most
            Humble Servant
          
            John Allen
          
        